DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed 25 March 2021. As directed by the amendment claims 1, 5-7, 10-13 and 19 have been amended, and claims 20-21 have been added. Thus, claims 1-21 are presently pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 01 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,254,408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Cristiano on 01 June 2021.

1. (Currently Amended) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
determine a sleep recovery need of a user; 
receive a desired recovery that the user desires to achieve, the desired recovery being a ratio of the determined sleep recovery need; 
adjust the determined sleep recovery need of the user based on the desired recovery; 
process sleep data collected via at least one sensor to monitor sleep recovery relating to the user and to calculate, in real-time, a gained recovery; and 
in response to determining that the gained recovery satisfies the adjusted sleep recovery need, cause [[an]]a wake-up alert to be provided to the user via a user interface

2. (Currently Amended) The apparatus according to claim 1, wherein the sleep recovery need is determined based on a mental stress level of the user.

3. (Currently Amended) The apparatus according to claim 1, wherein the sleep recovery need is determined based on physical activities of the user.

4. (Currently Amended) The apparatus according to claim 1, wherein the sleep recovery need is determined based on a sleep history record relating to the user.

5. (Currently Amended) The apparatus according to claim 1, wherein the sleep data 
 sleep data 

7. (Cancelled)

8. (Cancelled) 

9. (Cancelled) 

10. (Currently Amended) A method comprising: 
determining a sleep recovery need of a user; 
receiving a desired recovery that the user desires to achieve, the desired recovery being a ratio of the determined sleep recovery need; 
adjusting the determined sleep recovery need of the user based on the desired recovery; 
processing sleep data collected via at least one sensor to monitor sleep recovery relating to the user and to calculate, in real-time, a gained recovery; and 
in response to determining that the gained recovery satisfies the adjusted sleep recovery need, causing [[an]]a wake-up alert to be provided to the user via a user interface

11. (Currently Amended) The method according to claim 10, wherein the determined sleep recovery need is determined based on a mental stress level of the user.

12. (Currently Amended) The method according to claim 10, wherein the determined sleep recovery need is determined based on physical activities of the user.

 sleep recovery need is determined based on a sleep history record relating to the user.

14. (Currently Amended) The method according to claim 10, wherein the sleep data 

15. (Currently Amended) The method according to claim 10, wherein the sleep data 

16. (Cancelled) 

17. (Cancelled) 

18. (Cancelled) 

19. (Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to at least: 
determine a sleep recovery need of a user; 
receive a desired recovery that the user desires to achieve, the desired recovery being a ratio of the determined sleep recovery need; 
adjust the determined sleep recovery need of the user based on the desired recovery; 
process sleep data collected via at least one sensor to monitor sleep recovery relating to the user and to calculate, in real-time, a gained recovery; and 
 sleep recovery need, cause [[an]] a wake-up alert to be provided to the user via a user interface

20. (Cancelled) 

21. (Cancelled) 

22.  (New) The apparatus according to claim 1, wherein the gained recovery is calculated on a repeated time interval.

23. (New) The apparatus according to claim 1, wherein the gained recovery is calculated in a repeated or continual manner.

24.  (New) The method according to claim 10, wherein the gained recovery is calculated on a repeated time interval.

25. (New) The method according to claim 10, wherein the gained recovery is calculated in a repeated or continual manner.

26. (New) The computer program product according to claim 19, wherein the gained recovery is calculated on a repeated time interval.

27. (New) The computer program product according to claim 19, wherein the gained recovery is calculated in a repeated or continual manner.


Allowable Subject Matter
Claims 1-6, 10-15, 19 and 22-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Garcia Molina et al. (US 2017/0127967 A1) teaches a wearable device configured to determine and display a sleep restoration level of a subject for a target sleep session, the device comprising one or more processors configured to determine a sleep recovery need of a user during a sleep session; adjust the determined sleep recovery need based on a wake time amount (see paragraph [0059]; claims 1 and 6); and process sleep data to monitor sleep recover relating to the user and to calculate, in real-time, a gained recovery (see paragraphs [0060]-[0062]; claims 1 and 6). Garcia Molina et al. does not teach or reasonably suggest, in combination with the additional limitations of the base claims, receiving a desired recovery that the user desired to achieve, the desired recovery being a ratio of the determined sleep recovery need; adjust the determined sleep recover need based on the desired recovery; and cause a wake-up alert to be provided to the user in response to determining that a gained recovery satisfies the adjusted sleep recover need.
Wegerif (US Patent No. 8,666,482) teaches a device configured to provide a heart rate variability (HRV) based alarm clock, wherein the an increase in the parasympathetic HRV index is associated with recovery, and wherein the device continuously monitors a user’s HRV while the user is asleep and generates an awakening stimulus to wake the user up when sufficient recover has occurred, as indicated by a difference between waking and sleeping HRV index exceeding a predetermined threshold (see column 15, lines 58-column 16, lines 34). Wegerif does not teach or reasonably suggest, in combination with the additional limitations of the base claims, determining a sleep recovery need of a user; receive a desired recover that the user 
Ahmed et al. (US 2015/0251074 A1) teaches a device for providing a user a real-time recovery score, wherein the device determines a recovery need of a user; monitors recovery relating to the user and calculates, in real-time a gained recovery; and provides a recovery score to the user (see paragraphs [0170]-[0175]). Ahmed et al. does not teach or reasonably suggest, in combination with the additional limitations of the base claims, receiving a desired recovery that the user desires to achieve, the desired recovery being a ratio of a determined sleep recovery need; adjusting the determined sleep recovery need of the user based on the desired recovery; and causing a wake-up alert to be provided to the user in response to determining a gained recovery satisfies the adjusted sleep recovery need.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAYLEE R WILSON/Primary Examiner, Art Unit 3791